Citation Nr: 1141217	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-41 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right foot condition.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to September 1963

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

This claim was first before the Board in March 2011.  At that time, in addition to the issue listed above, the Board also considered whether service connection was warranted for a low back condition, for otitis media of the right ear, for an acquired psychiatric disorder, and for a right eye condition.  The Board denied service connection for each of these claims, so they are no longer before the Board.

The Board remanded the Veteran's claim for entitlement to service connection for a right foot condition for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  There is no evidence establishing a nexus between the Veteran's current right foot disability and his active service.  

2.  The Veteran is not currently suffering from pes planus.  


CONCLUSION OF LAW

The criteria for service connection for a right foot condition have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination.  

As noted above, in March 2011, the Board remanded the Veteran's claim for service connection for a right foot condition for further development.  Specifically, the Board asked that updated VA treatment records be obtained and associated with the claims file, and that the Veteran undergo a VA examination to determine both the nature and etiology of any current foot condition from which he suffers.

In reviewing the claims folder, the Board notes that such updated VA treatment records have been obtained and associated with the claims folder.  Further, the Veteran underwent a VA examination in April 2011.  As each directive has been accomplished, the Board finds substantial compliance with its March 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for a Right Foot Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for a right foot disorder.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from a right foot condition.  The Veteran underwent a VA examination in April 2011.  He was diagnosed as suffering from right foot plantar fasciitis and Achilles tendon tendinitis, a mild hallux varus deformity of the feet, mild degenerative changes of the feet, calcific enthesopathy, and prominent soft tissues of the feet.  VA treatment records also show that the Veteran complained of suffering from pain in his right ankle in both 2008 and 2010.  In July 2010, a VA podiatrist diagnosed the Veteran as suffering from traumatic arthritis in his right ankle as well as pronation of his feet.  

Next, the Board acknowledges that there is evidence that the Veteran suffered from a right foot condition in service.  His November 1961 induction examination stated that he was then suffering from pes planus; this examination, however, referred to his condition as not disqualifying.  For his part, the Veteran did not state that he suffered from any foot problems on his November 1961 report of medical history.  Also in November 1961, the Veteran complained of suffering from pain and swelling in his right heel.  Upon examination, there was marked swelling and tenderness in his heel.  He was diagnosed as suffering from tendonitis.  His service treatment records show no further complaints of or treatment for a right foot condition during his active service.  His July 1963 separation examination is silent as to any such condition, and the Veteran did not state that he was suffering from any such foot problem on his July 1963 report of medical history. 

Despite the fact that the Veteran suffers from a current right foot disability and that there is evidence of his suffering from right foot conditions in service, his claim fails because there is no evidence that his current conditions are related to his active service.  

The examiner from the Veteran's April 2011 VA examination found that the Veteran's current right foot pathology is not at least as likely as not related to his active service.  First, the examiner noted that despite the fact that the Veteran was diagnosed as suffering from pes planus on his induction examination, X-rays did not show that he currently suffered from this condition.  Next, the examiner noted that though the Veteran sought treatment for tendonitis in November 1961 during his active service, he had no further complaints of foot or tendon pain in his active service.  Thus, the examiner found his in-service complaint to be acute and transitory, resolved with medical treatment given at that time.  The examiner noted that the Veteran had X-rays performed in June 2000, and that these X-rays were normal, showing no bone or joint pathology.  Given the changes seen between these June 2000 X-rays and the X-rays performed for this examination, the examiner concluded that the degeneration was likely due to the natural process of aging and unrelated to service.  Based on all of the above listed factors, the examiner opined that it is not as likely as not that the Veteran's current right foot disabilities are related to his active service. 

There is no other evidence in the claims file linking the Veteran's current conditions to his active service.  

Finally, though the Veteran was noted to be suffering from pes planus on his November 1961 induction examination, service connection is not warranted based on an aggravation of a preexisting injury.  

Pursuant to VA laws and regulations, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Here, despite the fact that the Veteran was noted as suffering from pes planus at his entry to service, there is no evidence that he suffers from this condition today.  The examiner from his April 2011 VA examination specifically addressed this issue, noting that there is neither clinical nor radiographic evidence of the Veteran's suffering from pes planus.  Even under a presumption of soundness framework, entitlement to service connection requires evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("[I]n the absence of proof of a present disability, there can be no valid claim.").  As the Veteran is not currently suffering from pes planus, service connection based on aggravation of a preexisting disability is not warranted. 

In summary, the Board finds that there is no evidence that the Veteran's current right foot disabilities are causally related to his active service, and that the evidence shows that the Veteran is not currently suffering from pes planus.  Accordingly, the Board concludes that the criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306.


ORDER

Service connection for a right foot condition is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


